IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BRUCE A. QUARLES,                            : No. 17 MM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
KEVIN R. STEELE,                             :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of March, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.